Exhibit 10.1



EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT, dated as of this twenty first day of December, 2010
(the “Effective Date”), by and between Central Virginia Bankshares, Inc. (the
“Company”), and Herbert E. Marth, Jr. (the “Executive”) and to which Central
Virginia Bank, a wholly-owned subsidiary of the Company (the “Bank”) is made a
party.


WHEREAS, the Executive has been an independent contractor of the Bank;


WHEREAS, the Company wishes to employ the Executive;


WHEREAS, the Company considers the availability of the Executive’s services to
be important to the management and conduct of the Company’s business and desires
to secure the continued availability of the Executive’s services; and


WHEREAS, the Executive is willing to make his services available to the Company
on the terms and subject to the conditions set forth herein.


NOW THEREFORE, the parties, intending to be legally bound, agree as follows:


Part I:  General Employment Terms


1.           Employment, Duties and References to the Company.  Effective on the
Effective Date, the Executive shall be employed as the Chief Operating Officer
of the Company and the Bank on the terms and subject to the conditions of this
Agreement.  Unless this Agreement is otherwise terminated in accordance with the
terms and conditions set forth herein, the Executive will become the President
and Chief Executive Officer of the Company and the Bank on January 1, 2011, and
will relinquish, as of such date, his position as Chief Operating Officer of the
Company and the Bank.  The Executive accepts such employment and agrees to
perform to the best of his abilities and in accordance with general business
standards of conduct, the managerial duties and responsibilities of the position
he holds.  The Executive agrees to devote the necessary time and attention on a
full-time basis to the discharge of such duties and responsibilities of an
executive nature relating to the position as may be assigned to the Executive by
the Board of Directors of the Company or its designee.  The Executive may accept
any elective or appointed positions or offices with any duly recognized
associations or organizations whose activities or purposes are closely related
to the banking business or service which would generate goodwill for the Company
and its subsidiaries, provided that the Executive must notify the Board of
Directors of the Company periodically of such positions or offices which he
holds.


On January 18, 2011, the Company and the Bank shall appoint the Executive to
their respective Boards of Directors.


References in this Agreement to services rendered for the Company and
compensation and benefits payable or provided by the Company shall include
services rendered for, and compensation and benefits payable or provided by, any
Affiliate, including but not limited to the Bank.  References in this Agreement
to the “Company” shall mean any business entity that, directly or indirectly,
through one or more of the Company’s intermediaries is controlled by the
Company.


 
 

--------------------------------------------------------------------------------

 
2.           Term.  Subject to Part II of this Agreement, the term of this
Agreement is effective as of the Effective Date, and will continue through the
third anniversary of the date here of, unless terminated or extended as
hereinafter provided.  On the second anniversary of the Effective Date of this
Agreement and on each anniversary date thereafter (each such anniversary date is
referred to as the “Renewal Date”), this Agreement shall be extended for
one-year so as to terminate two years from the Renewal Date.  This Agreement
will not, however, be extended if either party notifies the other in writing at
least ninety (90) days prior to the applicable Renewal Date that the Agreement
shall not be extended beyond its current term.  The term of this Agreement,
including any renewal term, is referred to as the “Term.”


3.           Compensation.


(a)           Base Salary.  For the remaining portion of the calendar year 2010
and for the calendar year 2011, the Company shall pay or cause the Bank to pay
the Executive an annual base salary not less than $260,000.00.  The base salary
shall be paid to the Executive in accordance with established payroll practices
of the Company (but no less frequently than monthly).  In connection with the
annual performance review of the Executive, beginning in October 2011, the
Company will review the base salary amount (with the goal of completing such
annual review by November 30 of each year or as soon thereafter as is practical)
to consider whether any increase should be made to the base salary for such
year.  The base salary during the original term will not be less than that in
effect at the beginning of the original term or, during a renewal term, will not
be less than that in effect at the beginning of the renewal term.


(b)           Annual Bonus.  During the Term, the Executive will be eligible to
participate in any of the Company’s long-term or short-term incentive plans,
pursuant to Annual Bonus Metrics adopted by the Compensation Committee on an
annual basis in the first quarter of each year and reviewed with the Executive.


(c)           Stock Award.  On or before January 3, 2011, the Company will grant
the Executive 18539 shares of restricted stock pursuant and subject to the
terms, limitations and conditions of the Central Virginia Bankshares, Inc. 2006
Stock Incentive Plan and the restricted stock agreement that is attached
hereto.  The Executive will be responsible for the payment of any and all
personal income taxes attributable to the restricted stock grants.


4.           Benefits.


(a)           Benefit Programs.  The Executive shall be eligible to participate
in any plans, programs or forms of compensation or benefits that the Company or
its subsidiaries provide to the class of employees that includes the Executive,
in accordance with the terms of such plans or programs, on a basis not less
favorable than that provided to such class of employees, including, without
limitation, group medical, disability and life insurance, vacation and sick
leave, and a retirement plan; provided, however, a reasonable transition period
following any change in control, merger, statutory share exchange,
consolidation, acquisition or transaction involving the Company or any of its
subsidiaries shall be permitted in order to make appropriate adjustments in
compliance with this Section 4.  It is understood that the Board of Directors
may, in its sole discretion, establish, modify or terminate such plans, programs
or benefits.


 
2

--------------------------------------------------------------------------------

 
(b)           Vacation.  The Executive shall be entitled to five (5) weeks of
vacation annually without loss of pay, to be accrued and used in accordance with
the standard Company vacation policy.


(c)           Automobile.  The Company shall provide the Executive with a
reasonable monthly automobile allowance in an amount determined by the Board of
Directors of the Company or its designee, which amount shall not be less than
$600.00.  The automobile allowance shall be paid in accordance with established
payroll practices of the Company, but not less frequently than monthly.


(d)         Supplemental Executive Retirement Plan.    Subject to approval by
the United States Department of Treasury, the Executive will be eligible to
participate in the Central Virginia Bankshares, Inc. Supplemental Executive
Retirement Plan and will initially be credited with two Years of Service.


5.           Reimbursement of Expenses.  The Company shall reimburse or cause
the Bank to reimburse the Executive promptly, upon incurring reasonable
expenses, subject to presentation of adequate substantiation, including
receipts, for the reasonable travel, entertainment, lodging and other business
expenses incurred by the Executive, including, without limitation, those
expenses incurred by the Executive and the Executive’s spouse in attending trade
and professional association conventions, meetings and other related
functions.  However, the Company reserves the right to review these expenses
periodically and determine, in its sole discretion, whether future reimbursement
of such expenses to the Executive will continue without prior approval by the
Board of Directors of the Company or its designee of the expenses.  In no event
will such reimbursements be made later than the last day of the year following
the year in which the Executive incurs the reimbursable expense.  The Company
will reimburse the Executive for reasonable professional fees incurred by him in
connection with the negotiation and review of this Agreement, up to a maximum of
$3,500.00.


6.           Termination of Employment.


(a)           Death or Incapacity.  The Executive’s employment under this
Agreement shall terminate automatically upon the Executive’s death.  In the
event of termination due to the death of the Executive, the Executive’s
beneficiary designated in writing (provided such writing is executed and dated
by the Executive and delivered to the Company in a form acceptable to the
Company prior to the Executive’s death) and surviving the Executive or, if none,
the Executive’s estate, as applicable, shall receive, in addition to all other
benefits accruing upon death, an amount equal to three (3) months of the
Executive’s base salary in effect at his death.  Such amount will be payable
over the three (3) month period beginning the month following the month in which
the Executive’s death occurred in accordance with the established payroll
practices of the Company (not less frequently than monthly) for the
 
 
3

--------------------------------------------------------------------------------

 
period during which such payments are to be made.  If the Company determines
that the Incapacity, as hereinafter defined, of the Executive has occurred, it
may terminate the Executive’s employment and this Agreement upon thirty (30)
days’ written notice, provided that, within thirty (30) days after receipt of
such notice, the Executive shall not have returned to full-time performance of
the Executive’s assigned duties.  “Incapacity” shall mean the failure of the
Executive to perform the Executive’s assigned duties with the Company on a
full-time basis as a result of mental or physical illness or injury as
determined by a physician selected by the Company for ninety (90) consecutive
calendar days.  The Executive shall not be entitled to any additional benefits
under this Agreement as a result of a termination due to
Incapacity.  Notwithstanding any other provision in this Agreement to the
contrary, the Company and the Bank shall comply with all of the requirements of
the Americans with Disabilities Act, 42 USC § 12101 et. seq., as amended.


(b)           Termination by Company With or Without Cause.  The Company may
terminate the Executive’s employment during the term of this Agreement, with or
without Cause.  For purposes of this Agreement, “Cause” shall mean:


(i)           the Executive’s willful misconduct in connection with the
performance of the Executive’s duties which the Company believes does or may
result in material harm to the Company;


(ii)           the Executive’s misappropriation or embezzlement of funds or
property of the Company;


(iii)           the Executive’s fraud or dishonesty with respect to the Company;


(iv)           the Executive’s failure to perform any of the duties and
responsibilities required by the Position (other than by reason of Incapacity)
or the Executive’s willful failure to follow reasonable instructions or policies
of the Company, in either case after being advised in writing of such failure
and being given a reasonable opportunity and period (as determined by the
Company) to remedy such failure, if such failure can be remedied;


(v)           the Executive’s conviction of, indictment for (or its procedural
equivalent), or entering of a guilty plea or plea of no contest with respect to
any felony or any other crime involving moral turpitude or any other crime with
respect to which imprisonment is a possible punishment; or


(vi)           the Executive’s breach of a material term of this Agreement, or
violation in any material respect of any code or standard of behavior generally
applicable to officers of the Company, after being advised in writing of such
breach or violation and being given a reasonable opportunity and period (as
determined by the Company) to remedy such breach or violation, if such breach or
violation can be remedied;


(vii)           the Executive’s breach of fiduciary duties owed to the Company;
or


 
4

--------------------------------------------------------------------------------

 
(viii)           the Executive’s willful engagement in conduct that, if it
became known by any regulatory or governmental agency or the public, is
reasonably likely to result, in the good faith judgment of the Company, in
material injury to the Company, monetarily or otherwise.


(c)           Termination by Executive for Good Reason.  The Executive may
terminate employment for Good Reason.  For purposes of this Agreement, “Good
Reason” shall mean:


(i)           the continued assignment to the Executive of duties inconsistent
with the Executive’s position, authority, duties or responsibilities as
contemplated by Section 1 hereof or, in the event of a Change of Control (as
hereinafter defined), Section 10(a);


(ii)           any action taken by the Company which results in a substantial
reduction in the status of the Executive, including a significant diminution in
the Executive’s position, authority, duties or responsibilities;


(iii)           the relocation of the Executive to any other primary place of
employment which might require the Executive to move the Executive’s residence
which, for this purpose, includes any reassignment to a place of employment
located more than fifty (50) miles from the Executive’s initially assigned place
of employment, without the Executive’s express written consent to such
relocation; provided, however, this subsection (iii) shall not apply in
connection with the relocation of the Executive if the Company decides to
relocate its headquarters; or


(iv)           any failure by the Company, or any successor entity following a
Change of Control, to substantially comply with the terms of this Agreement
after being advised in writing of such failure and having been given a
reasonable opportunity and period to remedy such failure, if such failure can be
remedied.


Notwithstanding the above, “Good Reason” shall not include the removal of the
Executive as an officer of any subsidiary of the Company in order that the
Executive might concentrate the Executive’s efforts on the Company, any
resignation by the Executive where Cause for the Executive’s termination by the
Company exists, or an isolated, insubstantial and/or inadvertent action not
taken in bad faith by the Company and which is remedied by the Company within a
reasonable time after receipt of notice thereof is given by the Executive.


7.           Termination, Survival of Obligations and Restrictions on
Competition.


(a)           Survival of Obligations. Notwithstanding the termination of this
Agreement or the termination of Executive’s employment for any reason, the
parties shall be required to carry out any provisions of this Agreement which
contemplate performance by them subsequent to such termination.  In addition, no
termination of this Agreement shall affect any liability or other obligation of
either party which shall have accrued prior to such termination, including, but
not limited to, any liability, loss or damage on account of breach.  No
termination of employment shall terminate the obligation of the Company to make
payments of any vested benefits provided hereunder or the obligations of
Executive under Sections 7
 
 
5

--------------------------------------------------------------------------------

 
and 8 and 13 of this Agreement.  The existence of any claim or cause of action
of the Executive against the Company, whether predicated on this Agreement or
not, shall not constitute a defense to the enforcement by the Company of the
restrictions, covenants and agreements contained in this Agreement. The parties
intend that the covenants and restrictions in Sections 7(g) through (h) and 8 be
enforceable against Executive regardless of the reason that his employment by
the Company may terminate and that such covenants and restrictions shall be
enforceable against Executive even if this Agreement expires after a notice of
nonrenewal is given by Executive or the Company.


(b)  Without Cause, Good Reason.  If, during the Term, either the Company should
terminate the Executive’s employment without Cause or the Executive shall
terminate employment for Good Reason, the Executive shall receive, at the end of
the payroll period that follows the payroll period in which his employment
terminates, his salary earned through the date of termination and any long-term
or short-term incentive payments earned, but not yet paid, for any year prior to
the year in which Executive’s employment terminates.  Executive shall also
receive the following items on the later of the applicable date set forth below
or the 52nd day following his termination of employment, provided that Executive
signs a release and waiver of claims reasonably satisfactory to the Company that
becomes irrevocable within 52 days of his termination of employment, and
provided further that any portion of the premium due to be paid by the Company
during such 52-day period under item (ii) of this Section 7(b) shall be paid by
the Company on the due date, whether or not the release and waiver has been
signed:


(i)           Salary continuation at the Executive’s then current base rate of
pay in regular installments each coinciding with the Company’s regularly
scheduled pay periods for a period of eighteen (18) months from the date of
termination of employment;


(ii)           If Executive timely elects COBRA coverage, his current benefits
under group health and dental plans will continue. In such case, (a) Executive
will receive such benefits at the rates paid by active participants, and (b) for
eighteen months the Corporation will continue to pay its portion of the
premiums.  In no event shall such benefits continue beyond the period permitted
by COBRA, and periods of coverage under this Agreement shall offset Executive’s
period of coverage under COBRA.


 (c )   Date of Payment of Incentive Payments.  Any  long-term or short-term
incentive payments due under Sections 7(b), (l) and (m) shall be paid on (i) the
date of payment to other employees eligible for bonuses or other short term
incentive compensation under the same plan or plans or, (ii) if no date or time
frame for payment is specified in those plans, by March 15 of the calendar year
following the calendar year in which the compensation is earned.


(d)           No Entitlement Upon Breach.  Notwithstanding anything in this
Agreement to the contrary, if Executive breaches Sections 7 (f) through (h) or
8  of this Agreement, with the exception of earned but unpaid base salary,
Executive will not thereafter be entitled to receive any further compensation or
benefits pursuant to this Section 7(b) (i) or (ii).


(e)           Regulatory Requirement.  The Company shall not be required to make
payment of, or provide any benefit under, Section 7(b) to the extent such
payment is prohibited by the terms of the regulations presently found at 12
C.F.R. part 359 or to the extent that any other governmental approval of the
payment required by law is not received.


 
6

--------------------------------------------------------------------------------

 
(f)           Non-Competition.    During the Term and throughout any further
period that he is an employee of the Bank, and during the time Executive is
receiving salary continuation benefits under Section 7(b)(i), Executive will not
serve as the President, Chief Operating Officer or other executive officer of
any bank or bank holding company with a banking office located within
twenty-five (25) miles of the headquarters of the Company or within ten (10)
miles of any bank branch operated by the Bank.


(g)           Non-Solicitation of Current Bank Employees.  During the Term and
throughout any further period that he is an employee of the Bank, and for the
longer of:


(i)           eighteen months from and after the date that Executive is (for any
reason) no longer employed by the Bank; or


(ii)           for a period of eighteen months from the date of entry by a court
of  competent jurisdiction of a final judgment enforcing this covenant in the
event of a breach by Executive;


the Executive will not, directly or indirectly, on behalf of the Executive or
any other person or entity, solicit or induce, or attempt to solicit or induce,
any person currently employed by the Bank  to terminate his or her relationship
with the Bank.


(h)           Non-Solicitation of Bank Customers.  During the Term and
throughout any further period that he is an employee of the Bank, and for the
longer of:


(i) eighteen months from and after the date that Executive is (for any reason)
no longer employed by the Bank; or


(ii) for a period of  eighteen months from the date of entry by a court
of  competent jurisdiction of a final judgment enforcing this covenant in the
event of a breach by Executive


the Executive will not, except to the extent necessary to carry out his duties
as an employee of the Bank, directly or indirectly provide Competitive Services
(as defined below) to any Customer (as defined below), and shall not, directly
or indirectly, on behalf of the Executive or any other person or entity, solicit
or divert away or attempt to solicit or divert away any Customer of the Bank for
the purpose of selling or providing Competitive Services, provided the Bank is
then still engaged in the sale or provision of Competitive Services.  It is
agreed that notwithstanding the above to the contrary, Executive may engage in
business ventures as long as they are not competitive with the Bank.  Anything
to the contrary notwithstanding, Executive may own, as a passive investor,
securities of any public competitor corporation, so long as his direct holdings
in any one such corporation shall not in the aggregate constitute more than one
percent (1%) of the voting stock of such corporation.


(i)           Definitions.  For purposes of Section 7 (h) of this Agreement, the
term “Customer” means any individual or entity to whom or to which the Bank
provided Competitive Services within two years of the date on which the
Executive’s employment terminates. "Competitive Services" means providing
financial products and services of the types that, as of
 
 
7

--------------------------------------------------------------------------------

 
the date of Executive’s termination of employment, are provided to Customers of
the Bank, whether such services are provided directly by the Bank or by others
under a contractual arrangement with the Company or the Bank.


(j)           Reasonableness.  The Executive agrees that the covenants in this
Section 7 (f) through  (h) are reasonably necessary to protect the legitimate
interests of the Company, are reasonable with respect to the time and territory
and do not interfere with the interests of the public.  The Executive further
agrees that the descriptions of the covenants contained in this Section 7 (f)
through (h) are sufficiently accurate and definite to inform the Executive of
the scope of the covenants.


(k)           Effect of Invalidity.  The parties have attempted to limit the
Executive’s right to compete only to the extent necessary to protect the Company
from unfair competition.  The parties recognize, however, that reasonable people
may differ in making such a determination.  Accordingly, the parties intend that
the covenants contained in Sections 7 (f) through (h) to be completely severable
and independent, and any invalidity or unenforceability of any one or more such
covenants will not render invalid or unenforceable any one or more of the other
covenants.  The parties further agree that, if the scope or enforceability of a
covenant contained in Sections 7 (f) through (h) is in any way disputed at any
time, and if permitted by applicable law, a court or other trier of fact may
modify and reform such provision to substitute such other terms as are
reasonable to protect the Company’s legitimate business interests.


(l)           Death or Incapacity.  If the Executive’s employment is terminated
by reason of death or incapacity in accordance with Section 6(a) hereof, this
Agreement shall terminate without further obligation to the Executive or the
Executive’s beneficiary designated in writing (provided such writing is executed
and dated by the Executive and delivered to the Company in a form acceptable to
the Company prior to the Executive’s death) and surviving the Executive or, if
none, the Executive’s estate, as applicable, other than to pay to such person or
estate, at the end of the payroll period that follows the payroll period in
which his employment terminates, his salary earned through the date of
termination, such additional salary amounts as provided in Section 6(a) in the
event of the Executive’s death, and any long-term or short-term incentive
payments earned, but not yet paid, for any year prior to the year in which
Executive’s employment terminates.


(m)           Cause: Other Than for Good Reason.  If the Executive’s employment
shall be terminated for Cause or the Executive terminates his employment for
other than Good Reason, this Agreement shall terminate without any further
obligation of the Company to the Executive other than to pay to the Executive
any unpaid annual base salary through the date of termination at the end of the
payroll period that follows the payroll period in which his employment
terminates, and any long-term or short-term incentive payments earned, but not
yet paid, for any year prior to the year in which Executive’s employment
terminates.  Notwithstanding the termination of the Agreement, the Executive
will still be required to comply with the covenants set forth in Sections 7(g )
through (h) and 8 of this Agreement.


 
8

--------------------------------------------------------------------------------

 
(n)           Remedies.  The Executive acknowledges that the restrictions set
forth in Sections 7(f) through (h) and 8 of this Agreement are just, reasonable,
and necessary to protect the legitimate business interests of the Company.  The
Executive further acknowledges that if the Executive breaches or threatens to
breach any provision of Section, the Company’s remedies at law will be
inadequate, and the Company will be irreparably harmed.  Accordingly, the
Company shall be entitled to an injunction, both preliminary and permanent,
restraining the Executive from such breach or threatened breach, such injunctive
relief not to preclude the Company from pursuing all available legal and
equitable remedies.  In addition to all other available remedies, if the
Executive violates the provisions of Sections 7(g ) through  (h) and 8, the
Executive shall pay all costs and fees, including attorneys’ fees, incurred by
the Company in enforcing these provisions.  If, on the other hand, it is finally
determined by a court of competent jurisdiction that a breach or threatened
breach did not occur under Sections 7(g) through (h) or 8  of this Agreement,
the Company shall reimburse the Executive for reasonable legal fees incurred to
defend that claim.


(o)         Resignation from Board of Directors.    The Executive will
immediately submit his resignation as a director of the Bank and the Holding
Company should his employment terminate for any reason.


8.           Confidentiality.  As an employee of the Company, the Executive will
have access to and may participate in the origination of non-public, proprietary
and confidential information relating to the Company and/or its subsidiaries,
and the Executive acknowledges a fiduciary duty owed to the Company and its
subsidiaries not to disclose impermissibly any such information.  Confidential
information may include, but is not limited to, trade secrets, customer lists
and information, internal corporate planning, methods of marketing and
operation, and other data or information of or concerning the Company or its
customers that is not generally known to the public or in the banking
industry.  The Executive agrees never to use or disclose to any third party any
such confidential information, either directly or indirectly, except as may be
authorized in writing specifically by the Company.


Notwithstanding the foregoing, nothing in this Agreement is intended to prohibit
the Executive from performing any duty or obligation that shall arise as a
matter of law.  Specifically, the Executive shall continue to be under a duty to
truthfully respond to any legal and valid subpoena or other legal process.  This
Agreement is not intended in any way to proscribe the Executive’s right and
ability to provide information to any federal, state or local agency in response
or adherence to the lawful exercise of such agency’s authority.  In the event
the Executive is requested to disclose confidential information by subpoena or
other legal process or lawful exercise of authority, the Executive shall
promptly provide the Company with notice of the same and either receive approval
from the Company to make the disclosure or cooperate with the Company in the
Company’s effort, at its sole expense, to avoid disclosure.


Part II:  Change of Control


9.           Employment After a Change of Control.  If a Change of Control of
the Company occurs during the Term, and the Executive is employed by the Company
on the date the Change of Control occurs (the “Change of Control Date”), the
Company will continue to employ the Executive in accordance with the terms and
conditions of this Agreement for the
 
 
9

--------------------------------------------------------------------------------

 
period beginning on the Change of Control Date and ending on the third
anniversary of such date (the “Change of Control Employment Period”).  If a
Change of Control occurs on account of a series of transactions, the Change of
Control Date is the date of the last of such transactions.  Notwithstanding any
other term or provision of this Agreement, in the event of a Change of Control
of the Company, Sections 9 through 15 in this Part II shall become effective and
govern the terms and conditions of the Executive’s employment during the Change
of Control Employment Period and supersede any inconsistent provisions of Part
I.  For purposes hereof:  (i) the term “Company” includes any acquirer or
successor to Central Virginia Bankshares, Inc. or Central Virginia Bank; and
(ii) the term “affiliated companies” includes any company controlled by,
controlling or under common control with the Company.


10.           Terms of Employment During or After a Change in Control.


(a)           Position and Duties.  During the Change of Control Employment
Period, (i) the Executive’s position, authority, duties and responsibilities
will be at least commensurate in all material respects with the most significant
of those held, exercised and assigned at any time during the ninety (90) day
period immediately preceding the Change of Control Date, and (ii) the
Executive’s services will be performed at the location where the Executive was
employed immediately preceding the Change of Control Date or any office that is
the headquarters of the Company or the Bank and is less than thirty-five (35)
miles from such location; it being understood and agreed that this subsection
(ii) shall supersede the provisions of Section 6(c)(iii) dealing with the
relocation of the Executive following a Change of Control.


(b)           Compensation and Benefits.  During the Change of Control
Employment Period, the Executive shall be entitled to the following based on the
applicable compensation, plan or program paid or payable, or provided, to the
Executive by the Company and its affiliated companies for the twelve (12) month
period immediately preceding the Change of Control Date (the “Pre-Change in
Control Period”):


(i)           an annual base salary at least equal to the base salary paid or
payable to the Executive by the Company and its affiliated companies for the
Pre-Change in Control Period, that is reviewed at least annually, that is
increased at any time and from time to time as will be substantially consistent
with increases in base salary generally awarded in the ordinary course of
business to other peer executives of the Company and its affiliated companies,
that subsequently will not be reduced after any such increase (the term “Annual
Base Salary” as used in this Agreement refers to the Annual Base Salary as so
increased);


(ii)           an annual incentive opportunity generally applicable to other
peer executives of the Company and its affiliated companies, but in no event
providing the Executive with a less favorable opportunity to earn a target
annual bonus than that under the annual incentive plan as in effect at any time
during Pre-Change in Control Period (including an annual bonus opportunity of
equal to at least that percentage, if any, of the Executive’s then current
annual base salary as provided in Section 3(a));
 
 
 
10

--------------------------------------------------------------------------------

 


(iii)           other incentive (including stock incentive) opportunities or
awards generally applicable to other peer executives of the Company and its
affiliated companies, but in no event providing the Executive with a less
favorable such incentive opportunity or award (including an annual stock
opportunity or award with a value equal to at least that percentage, if any, of
the Executive’s then current base salary as provided in Section 3(b)); and


(iv)           participation in savings and retirement, insurance plans,
policies and programs, coverage under welfare benefit plans, policies and
programs, fringe benefits and vacation that either (A) is applicable generally
to other peer executives of the Company and its affiliated companies or (B)
provides substantially the same savings opportunities and retirement benefit
opportunities, coverage under welfare benefit plans, policies and programs,
fringe benefits and vacation in the aggregate as those provided by the Company
and its affiliated companies for the Executive under such plans, policies and
programs as in effect at any time during the Pre-Change in Control Period.


(c)           Acceleration of Vesting of Stock Awards.  Except as may be
otherwise agreed to by the Executive, all stock option and similar agreements
with the Executive evidencing the grant of a stock option or other award under
the Company’s 2006 Stock Incentive Plan or any successor or replacement plan
will provide that (i) the vesting of such stock awards will accelerate and
become immediately exercisable and fully vested as of the Change of Control
Date, and (ii) in the case of stock options, the Executive will have at least
ninety (90) days after termination of employment, or such longer period as may
be provided for in the separate stock option agreement, but in no event longer
that the end of the regular term thereof (determined without regard to the
Executive’s cessation of employment) to exercise the stock options.


11.           Termination of Employment Following Change of Control.


(a)           Death or Incapacity.  The Executive’s employment will terminate
automatically upon the Executive’s death or Incapacity (as defined in Section
6(a)) during the Change of Control Employment Period.


(b)           Cause.  The Company may terminate the Executive’s employment
during the Change of Control Employment Period for Cause (as defined in Section
6(b)).


(c)           Good Reason.  The Executive’s employment may be terminated during
the Change of Control Employment Period by the Executive for Good Reason (as
defined in Section 6(c).


(d)           Other Termination.  The Board of Directors of the Company may
request in writing that the Executive relinquish the Executive’s position and
terminate the Executive’s employment in order to facilitate or ensure that an
acquisition occurs that does not meet the definition in Section 15 of a “Change
of Control.” In this event, the Executive’s employment will be deemed terminated
without Cause, and the Executive will be entitled to the benefits under Section
12.
 
 
 
11

--------------------------------------------------------------------------------

 


(e)           Notice of Termination.  Any termination during the Change of
Control Employment Period by the Company or by the Executive for Good Reason
shall be communicated by written Notice of Termination to the other party
hereto.  For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon.


(f)           Date of Termination.  “Date of Termination” for Part II of this
Agreement means (i) if the Executive’s employment is terminated by the Company
for Cause, or by the Executive for Good Reason, the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be,
(ii) if the Executive’s employment is terminated by the Company other than for
Cause or Incapacity, the date specified in the Notice of Termination (which
shall not be less than thirty nor more than sixty days from the date such Notice
of Termination is given), and (iii) if the Executive’s employment is terminated
for Incapacity (as defined in Section 6 (a )) thirty days after Notice of
Termination is given, provided that the Executive shall not have returned to the
full-time performance of duties during such thirty  day period.


12.           Compensation Upon Termination.


(a)           Termination Without Cause or for Good Reason.  The Executive will
be entitled to the following benefits if, during the Change of Control
Employment Period, the Company terminates the Executive’s employment without
Cause or the Executive terminates employment with the Company or any affiliated
company for Good Reason:


(i)           Accrued Obligations.  The Accrued Obligations are the sum of: (A)
the Executive’s Annual Base Salary through the Date of Termination at the rate
in effect just prior to the time a Notice of Termination is given; (B) the
amount, if any, of any incentive or bonus compensation theretofore earned which
has not yet been paid; (C) the product of the Annual Bonus paid or payable,
including by reason of deferral, for the most recently completed year and a
fraction, the numerator of which is the number of days in the current year
through the Date of Termination and the denominator of which is 365; and (D) any
benefits or awards (including both the cash and stock components) which pursuant
to the terms of any plans, policies or programs have been earned or become
payable, but which have not yet been paid to the Executive (but not including
amounts that previously had been deferred at the Executive’s request, which
amounts will be paid in accordance with the Executive’s existing
directions).  The Accrued Obligations will be paid to the Executive in a lump
sum payment of cash or stock, as applicable, at the end of the payroll period
that follows the payroll period after the Date of Termination; provided,
however, that if payment of any such Accrued Obligation at such time would
result in a prohibited acceleration under Section 409A of the Code, such Accrued
Obligation shall be paid at the time the Accrued Obligation would have been paid
under the applicable plan, policy, program or arrangement relating to such
Accrued Obligation had the Executive remained employed with the Company or the
Bank.


 
12

--------------------------------------------------------------------------------

 
(ii)           Salary Continuance Benefit.  The Salary Continuance Benefit is an
amount equal to 2.0 times the Executive’s Final Compensation.  For purposes of
this Agreement, “Final Compensation” means the Annual Base Salary in effect at
the Date of Termination, plus the average Annual Bonus paid or payable for the
two most recently completed years (both of which shall include any amount
contributed therefrom by the Executive to a salary reduction agreement or any
other program that provides for pre-tax salary reductions or compensation
deferrals and shall include any such compensation paid by the Company or any of
its subsidiaries).  The Salary Continuance Benefit will be paid to the Executive
in a lump sum cash payment at the end of the payroll period that follows the
payroll period in which his employment terminates.


(iii)           Health Care Continuance Benefit.  If Executive timely elects
COBRA coverage, his current benefits under group health and dental plans will
continue. In such case, (a) Executive will receive such benefits at the rates
paid by active participants, and (b) for eighteen months the Company will
continue to pay its portion of the premiums.  In no event shall such benefits
continue beyond the period permitted by COBRA, and periods of coverage under
this Agreement shall offset Executive’s period of coverage under COBRA.


(iv)           Possible Reduction in Payment and Benefits.  It is the intention
of the parties that no payment be made or benefit provided to Executive pursuant
to this Agreement that would constitute an “excess parachute payment” within the
meaning of Section 280G of the Code and any regulations thereunder, thereby
resulting in a loss of an income tax deduction by the Company or the imposition
of an excise tax on Executive under Section 4999 of the Code.  If the
independent accountants serving as auditors for the Company on the date of a
Change of Control (or any other accounting firm designated by the Company)
determine that some or all of the payments or benefits scheduled under this
Agreement, as well as any other payments or benefits on a Change of Control,
would be nondeductible by the Company under Section 280G of the Code, then the
payments scheduled under this Agreement will be reduced to one dollar less than
the maximum amount which may be paid without causing any such payment or benefit
to be nondeductible.  The determination made as to the reduction of benefits or
payments required hereunder by the independent accountants shall be binding on
the parties.  Executive shall have the right to designate within a reasonable
period, which payments or benefits will be reduced provided, however, that if no
direction is received from Executive, the Company shall implement the reductions
in its discretion.


(b)           Death.  If the Executive dies during the Change of Control
Employment Period, this Agreement will terminate without any further obligation
on the part of the Company under this Agreement, other than for (i) payment of
the Accrued Obligations at the time set forth in Section 12(a)(i); (ii) three
(3) months of the Executive’s Base Salary (which shall be paid to the
Executive’s beneficiary designated in writing (provided such writing is executed
and dated by the Executive and delivered to the Company in a form acceptable to
the Company prior to the Executive’s death) and surviving the Executive or, if
none, the Executive’s estate, as applicable, over the three (3) month period
beginning with the month following the month in which the Executive’s death
occurred in accordance with the established payroll practices of the Company
(not less frequently than monthly); (iii) the timely payment or provision of the
Health Care Continuance Benefit to the Executive’s spouse and dependents (not
less frequently than monthly) for eighteen months following the date of death;
and (iv) the timely payment of all death and retirement benefits pursuant to the
terms of any plan, policy or arrangement of the Company and its affiliated
companies.


 
13

--------------------------------------------------------------------------------

 
(c)           Incapacity.  If the Executive’s employment is terminated because
of the Executive’s Incapacity during the Change of Control Employment Period,
this Agreement will terminate without any further obligation on the part of the
Company under this Agreement, other than for (i) payment of the Accrued
Obligations at the time set forth in Section 12 (a)(i); (ii) three (3) months of
the Executive’s Base Salary (which shall be paid to the Executive in a lump sum
cash payment as soon as administratively feasible after the Date of
Termination); (iii) the timely payment or provision of the Health Care
Continuance Benefit (not less frequently than monthly) for eighteen months
following the Date of Termination; and (iv) the timely payment of all disability
and retirement benefits pursuant to the terms of any plan, policy or arrangement
of the Company and its affiliated companies.


(d)           Cause: Other than for Good Reason.  If the Executive’s employment
is terminated for Cause during the Change of Control Employment Period, this
Agreement will terminate without further obligation to the Executive other than
the payment to the Executive of the Annual Base Salary through the Date of
Termination, plus the amount of any compensation previously deferred by the
Executive.  If the Executive terminates employment during the Change of Control
Employment Period, excluding a termination for Good Reason, this Agreement will
terminate without further obligation to the Executive other than for the Accrued
Obligations (which will be paid at the time set forth in Section 12(a)(i)) and
any other benefits to which the Executive may be entitled pursuant to the terms
of any plan, program or arrangement of the Company and its affiliated companies.


13.           Fees and Expenses: Mitigation: Noncompetition.


(a)           The Company will pay or reimburse the Executive for all costs and
expenses, including, without limitation, court costs and reasonable attorneys’
fees, incurred by the Executive (i) in contesting or disputing any termination
of the Executive’s employment or (ii) in seeking to obtain or enforce any right
or benefit provided by Part II of this Agreement, in each case provided the
Executive’s claim is substantially upheld by a court of competent
jurisdiction.  Any reimbursements to be paid by the Company to the Executive
under this Section 13 must be paid within 45 days after the termination of any
such litigation or other proceeding, or the settlement thereof, under terms on
which the Executive’s claim is substantially upheld.


(b)           The Executive shall not be required to mitigate the amount of any
payment the Company becomes obligated to make to the Executive in connection
with this Agreement, by seeking other employment or otherwise.  Except as
specifically provided above with respect to the Health Care Continuance Benefit,
the amount of any payment provided for in Section 12 shall not be reduced,
offset or subject to recovery by the Company by reason of any compensation
earned by the Executive as the result of employment by another Bank after the
Date of Termination, or otherwise.


(c)           The Executive will not be required to comply with the
noncompetition covenant in Section 7(f) if the Executive’s employment is
terminated during the Change of Control Employment Period without Cause or he
terminates during the Change of Control Employment Period for Good
Reason.  Otherwise, the covenants in Section 7(f ) shall apply.  The covenants
and restrictions in Sections (g) through (h) and 8 will apply, regardless of the
reason for termination of the Executive’s employment.
 
 
14

--------------------------------------------------------------------------------

 


14.           Continuance of Health Care Continuation Benefits Upon Death.  If
the Executive dies while receiving a Health Care Continuance Benefit, the
Executive’s spouse and dependents will continue to be covered under all
applicable Health Care Plans during the remainder of the eighteen month coverage
period as described above.


15.           Change of Control Defined.  For purposes of this Agreement, a
“Change of Control” shall mean:


(a)           the acquisition after the Effective Date by any individual, entity
or group (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act’) of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act), of securities of the Company
representing 20% or more of the combined voting power of the then outstanding
securities; provided, however, that the following acquisitions shall not
constitute a Change of Control:


(i)           acquisition directly from the Company (excluding an acquisition by
virtue of the exercise of a conversion privilege);


(ii)            any acquisition by the Company;


(iii)           any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or


(iv)           any acquisition pursuant to a reorganization, merger or
consolidation by any corporation owned or proposed to be owned, directly or
indirectly, by shareholders of the Company if the shareholders’ ownership of
securities of the corporation resulting from such transaction constitutes a
majority of the ownership of securities of the resulting entity and at least a
majority of the members of the board of directors of the corporation resulting
from such transaction were members of the Incumbent Board as defined in this
Agreement at the time of the execution of the initial agreement providing for
such reorganization, merger or consolidation; or


(b)           where individuals who, as of the Effective Date, constitute the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of such Board of Directors; provided, however,
that any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the shareholders was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than a member of the
Board of Directors; or


 
15

--------------------------------------------------------------------------------

 
(c)           the Company consummates after the Effective Date:


(i)           a merger, statutory share exchange, or consolidation of the
Company with any other corporation, except as provided in subparagraph (a)(iv)
of this section, or


(ii)           the sale or other disposition of all or substantially all of the
assets of the Company.




Part III:  Miscellaneous


16.           Regulatory Requirements.  Notwithstanding anything contained in
this Agreement to the contrary, it is understood and agreed that the Company (or
any of its successors in interest) shall not be required to make any payment or
take any action under this Agreement if:


(a)  such payment or action is prohibited by any governmental agency having
jurisdiction over the Company or any of its subsidiaries (hereinafter referred
to as “Regulatory Authority”) because the Company or any of its subsidiaries is
declared by such Regulatory Authority to be insolvent, in default or operating
in an unsafe or unsound matter; or


(b)  such payment or action (i) would be prohibited by or would violate any
provision of state or federal law applicable to the Company, including, without
limitation, the Emergency Economic Stabilization Act of 2008 and the Federal
Deposit Insurance Act, as now in effect or hereafter amended, (ii) would be
prohibited by or would violate any applicable rules, regulations, orders or
statements of policy, whether now existing or hereafter promulgated, of any
Regulatory Authority, or (iii) otherwise would be prohibited by any Regulatory
Authority.


17.           Documents.  All documents, record, tapes and other media of any
kind or description relating to the business of the Company or any of its
subsidiaries (the “Documents”), whether or not prepared by the Executive, shall
be the sole and exclusive property of the Company.  The Documents (and any
copies) shall be returned to the Company upon the Executive’s termination of
employment for any reason or at such earlier time or times as the Board of
Directors of the Company or its designee may specify.


18.           Severability.  If any provision of this Agreement, or part
thereof, is determined to be unenforceable for any reason whatsoever, it shall
be severable from the remainder of this Agreement and shall not invalidate or
affect the other provisions of this Agreement, which shall remain in full force
and effect and shall be enforceable according to their terms.  No covenant shall
be dependent upon any other covenant or provision herein, each of which stands
independently.


19.           Modification.  The parties expressly agree that, except where
prohibited under applicable law or public policy, should a court find any
provision of this Agreement, or part thereof, to be unenforceable or
unreasonable, the court may modify the provision, or part thereof, in a manner
which renders that provision reasonable, enforceable, and in conformity with the
public policy of Virginia.


 
16

--------------------------------------------------------------------------------

 
20.           Governing Law.  To the extent not preempted by federal law, this
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia.


21.           Notices.  All written notices required by this Agreement shall be
deemed given when delivered personally or sent by registered or certified mail,
return receipt requested, to the parties at their addresses set forth on the
signature page of this Agreement.  Each party may, from time to time, designate
a different address to which notices should be sent.


22.           Amendment.  This Agreement may not be varied, altered, modified or
in any way amended except by an instrument in writing executed by the parties
hereto or their legal representatives.


23.           Binding Effect.  This Agreement shall be binding upon the
Executive and on the Company, its successors and assigns effective on the date
first above written subject to the approval by the Board of Directors of the
Company.  The Company will require any successor to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place.  If the Executive dies before receiving all payments due under this
Agreement, unless expressly otherwise provided hereunder or in a separate plan,
program, arrangement or agreement, any remaining payments due after the
Executive’s death shall be made to the Executive’s beneficiary designated in
writing (provided such writing is executed and dated by the Executive and
delivered to the Company in a form acceptable to the Company prior to the
Executive’s death) and surviving the Executive or, if none, to the Executive’s
estate.


24.           No Construction Against Any Party.  This Agreement is the product
of informed negotiations between the Executive and the Company.  If any part of
this Agreement is deemed to be unclear or ambiguous, it shall be construed as if
it were drafted jointly by all parties.  The Executive and the Company agree
that neither party was in a superior bargaining position regarding the
substantive terms of this Agreement.


25.           Deferred Compensation Omnibus Provision.  Notwithstanding any
other provision of this Agreement, it is intended that any payment or benefit
which is provided pursuant to or in connection with this Agreement which is
considered to be deferred compensation subject to Section 409A of the Code shall
be provided and paid in a manner, and at such time, including without limitation
payment and provision of benefits only in connection with the occurrence of a
permissible payment event contained in Section 409A (e.g. death, disability,
separation from service from the Company and its affiliates as defined for
purposes of Section 409A of the Code), and in such form, as complies with the
applicable requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance.  Notwithstanding any other
provision of this Agreement, the
 
 
17

--------------------------------------------------------------------------------

 
Company’s Compensation Committee or Board of Directors is authorized to amend
this Agreement, to amend or void any election made by the Executive under this
Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by it to be necessary or
appropriate to comply, or to evidence or further evidence required compliance,
with Section 409A of the Code (including any transition or grandfather rules
thereunder).  For purposes of this Agreement, all rights to payments and
benefits hereunder shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Section 409A of the
Code.  If the Executive is a key employee (as defined in Section 4 16(i) of the
Code without regard to paragraph (5) thereof) and any of the Company’s stock is
publicly traded on an established securities market or otherwise, then payment
of any amount or provision of any benefit under this Agreement which is
considered deferred compensation subject to Section 409A of the Code shall be
deferred for six (6) months as required by Section 409A(a)(2)(B)(i) of the Code
(the “409A Deferral Period”).  In the event such payments are otherwise due to
be made in installments or periodically during the 409A Deferral Period, the
payments which would otherwise have been made in the 409A Deferral Period shall
be accumulated and paid in a lump sum as soon as the 409A Deferral Period ends,
and the balance of the payments shall be made as otherwise scheduled.  In the
event benefits are required to be deferred, any such benefit may be provided
during the 409A Deferral Period at the Executive’s expense, with the Executive
having a right to reimbursement from the Company once the 409A Deferral Period
ends, and the balance of the benefits shall be provided as otherwise
scheduled.  For purposes of this Agreement, termination of employment and Date
of Termination will be read to mean a “separation from service” within the
meaning of Section 409A of the Code where it is reasonably anticipated that no
further services would be performed after such date or that the level of bona
fide services Executive would perform after that date (whether as an employee or
independent contractor) would permanently decrease to less than 50% of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period.


26.           Entire Agreement.  Except as provided in the remainder of this
paragraph, this Agreement constitutes the entire agreement of the parties with
respect to the matters addressed herein and it supersedes all other prior
agreements and understandings, both written and oral, express or implied, with
respect to the subject matter of this Agreement including, without limitation,
agreements in effect immediately prior to any Change of Control.  It is
specifically agreed and acknowledged that:  (i) any applicable plan or agreement
providing for rights upon the occurrence of a change of control other than those
designated as severance, separation, change of control or employment agreements
shall not be superseded by this Agreement and shall operate in accordance with
their terms; (ii) except as provided in this Agreement, the Employee shall not
be entitled to severance payments or benefits under any severance or similar
plan, program, arrangement or agreement of or with the Employer or the Company
for any cessation of employment occurring while this Agreement is in effect.


 
18

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.
 


CENTRAL VIRGINIA BANKSHARES, INC.
 
 
By /s/ James T. Napier                                         
Its  Chairman                                                         
                                                                                                                                     
CENTRAL VIRGINIA BANK
 
 
By /s/James T. Napier                                          
Its  Chairman                                                         
 
HERBERT E. MARTH, JR.
 
/s/Herbert E. Marth, Jr.                                      
 
Address:
 ___________________________________
 ___________________________________



                                        
 
 
 
 
 
 
 
 
 
 
 
 
 
 
19 

--------------------------------------------------------------------------------

 
